"The constitutionality of a law may be determined by its operative effect, though on its face it may be apparently valid." Castle v. Mason, 91 Ohio St. 296, 110 N.E. 463, Ann. Cas., 1917A, 164. While on their faces the Annat Act and the ordinance passed pursuant thereto are hereby held to be valid, should the council not comply with the constitutional requirement, by failing to make provision for the levy and collection annually of a sufficient amount to pay interest on and provide a sinking fund for the redemption of said bonds, its failure so to do would, by operative effect, contravene the provisions of Section 11, Article XII, heretofore quoted. *Page 499